This action was brought to recover damages for personal injuries. The trial was to the court and a jury, and resulted in a verdict for the defendants. The plaintiff moved for a new trial, one of the grounds of which was that the verdict of the jury was against the weight of the evidence. The motion for new trial being overruled, judgment was entered dismissing the action, from which the plaintiff appeals.
No assignments of error are made as to the giving or refusal of instructions, nor as to evidence received or rejected.
The only question presented upon the appeal is whether the trial court abused its discretion in refusing to grant the motion for a new trial.
After reading and considering all the evidence, as it appears in the record, we are of the view that there is no substantial basis for the contention that the trial court abused its discretion in not granting the motion. The vital question of fact, under the instructions given, about which, as stated, there is no complaint, was distinctly one for the jury. To review the evidence would unnecessarily prolong this opinion and serve no useful purpose.
The judgment will be affirmed.
MILLARD, BLAKE, GERAGHTY, and ROBINSON, JJ., concur.
 *Page 1